Citation Nr: 1241391	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-30 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a disability claimed as degenerative bone disease of the knees.

3.  Entitlement to service connection for a disability claimed as degenerative bone disease of the ankles.

4.  Entitlement to service connection for a disability claimed as degenerative bone disease of the feet.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1981.

This matter to the Board of Veterans' Appeals (Board) arose from a February 2006 rating decision in which the RO denied service connection for a flat foot disability (pes planus) and degenerative bone disease.  In April 2006, the Veteran filed a notice of disagreement.  In September 2006, a statement of the case was issued, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

During the course of this appeal, VA has recharacterized the original claim of service connection for degenerative bone disease to more accurately reflect the Veteran's contentions that service connection is warranted for disabilities claimed as degenerative bone disease of the knees, degenerative bone disease of the ankles, and degenerative bone disease of the feet, as set forth on the title page.

In his September 2006 substantive appeal, the Veteran requested a Central Office hearing before a Veterans Law Judge in Washington, DC.  However, in correspondence received in September 2010, the Veteran withdrew this hearing request.  

In November 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the service connection claims (as reflected in a December 2010 supplemental statement of the case) and returned these matters to the Board for further appellate consideration.  

In May 2011, the Board again remanded these claims to the RO, via the AMC, for further action, to include scheduling the Veteran for a VA examination to address his claims regarding degenerative bone disease of the knees, ankles, and feet.  This action had been directed by the November 2010 Board remand, but had not been completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Following additional development, this case was returned to the Board for further appellate consideration.  

The Veteran was scheduled for a Central Office hearing in July 2012.  Notice was sent to his last known address in June 2012, but it was returned as undeliverable, and he did not report for the hearing.  The record reflects that a copy of this notice was also sent to the Veteran's accredited representative.  In a July 2012 informal hearing presentation, submitted following the Veteran's scheduled hearing date, the Veteran's representative indicated no intention to reschedule.

The Board's decision denying service connection for bilateral pes planus, a disability claimed as degenerative bone disease of the knees, and a disability claimed as degenerative bone disease of the ankles, is set forth below.  The issue of service connection for a disability claimed as degenerative bone disease of the feet is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each claim on appeal has been accomplished.

2.  Competent, persuasive evidence indicates that the Veteran's pes planus was not incurred in, or aggravated by, his military service. 

3.  A bilateral knee disability was first medically shown many years after service, and the only competent, probative opinion on the question of whether there exists a medical relationship between the Veteran's bilateral knee arthritis and service weighs against the claim for service connection.

4.  The Veteran does not have a current bilateral ankle disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.9 (2012).

2.  The criteria for service connection for a disability claimed as degenerative bone disease of the knees are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for a disability claimed as degenerative bone disease of the ankles are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).
 
The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in October 2005 and December 2005 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The February 2006 RO rating decision reflects the initial adjudication of the claims after issuance of the October 2005 and December 2005 letters.

May 2006, November 2010, and July 2011 letters provided the Veteran with further information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of those letters, and opportunity for the Veteran to respond, the March 2012 supplemental statement of the case reflects the most recent readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service entrance examination and medical history reports, VA treatment records, private treatment records, and the reports of VA examinations from October 1998, November 2010, and September 2011.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claims is warranted.

The Board acknowledges that the Veteran's complete service treatment records are not associated with the claims file.  Measures taken in an attempt to obtain these records are described in a December 2010 memorandum.  The Board notes, in particular, however, that the claim of service connection for degenerative bone disease of the ankles is being denied based on the absence of a current disability.  Thus, the Veteran is not prejudiced with respect to this particular claim by a lack of service treatment records.  Furthermore, the Veteran himself has not alleged suffering a specific in-service injury or obtaining medical treatment for his feet, knees, or ankles in service.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Laypersons are also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Medical matters of diagnosis and etiology, however, are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).

Given the absence of a complete set of service treatment records in this case, the Board points out that, in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with these heightened duties in mind.  The case law does not, however, lower the legal standard for proving a claim but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

A.  Bilateral Pes Planus

The Veteran contends he currently has bilateral pes planus that was either caused or aggravated by his military service.  He contends that there is a relationship between his pes planus and all of the marching he had to perform while wearing heavy gear during service.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for bilateral pes planus is not warranted.

The available service treatment records, consisting solely of an examination conducted and a medical history record completed at the time of the Veteran's entrance into service, in September 1979, are negative for complaints regarding, findings of, or treatment for pes planus.  

An October 1998 VA feet examination report notes that the Veteran "has congenital pes planus deformity, mild which is painful.  The patient is aggravated during the service."  The Veteran also reported "complaints of pain under both feet when he walks ever since he was a child."  X-rays of the feet were normal bilaterally.  The VA examiner diagnosed mild, congenital pes planus deformity.  The Board notes that this diagnosis was made based on examination of the Veteran, but not on review of his claims file or medical charts.  

An April 2005 private x-ray report notes that flat foot deformity was present.

An April 2010 VA podiatry outpatient record notes that the Veteran complained of pain in both feet, and that the Veteran often has to walk on the sides of his feet due to the pain in the balls of his feet.  This had been going on for the last three years.  

A November 2010 VA podiatry examination report contains a diagnosis of pes planus.  The examiner opined that pes planus is unlikely caused by active service, because the Veteran stated his symptoms existed prior to active service and have not changed in character, frequency, or intensity after active service.  

The September 2011 VA examination report reflects that the Veteran reported that he has always had foot pain, but that the pain had gotten worse in intensity and frequency as he aged.  He described the pain as occurring daily and varying in intensity.  It worsened with cold weather, wearing boots, carrying objects, and walking long distances.  He reported that, as a child, he suffered from foot joint pain with swelling.  He remembered having to go to the doctor to have his joints aspirated.  

The September 2011 VA feet examination report lists a diagnosis of pes planus.  The pes planus was noted to be mild.  The examiner opined that the pes planus is not due to service.  The examiner noted that there is no progression of the Veteran's foot disability since, according to the Veteran's own reports, he always suffered from flat feet and foot pain.  On examination, there was mild pes planus, as stated and non-rigidus, since there was a medial arch when non-weight bearing.  

The Board finds that the preponderance of the evidence is against establishing that the Veteran has a diagnosed flat foot disability that was caused or aggravated by his military service.  This conclusion is reached regardless of whether the Veteran's pes planus is determined to be congenital or acquired.

If the Veteran's pes planus is considered to be congenital, the Board notes that congenital or developmental abnormalities are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this case, the Veteran's lay contentions quite clearly reflect that his flat feet existed during his childhood, years prior to his entrance into service.  Furthermore, the Veteran has not asserted that he noticed symptoms of pes planus had either begun or increased in severity during service, or that he sought treatment for such symptoms during service.  Rather, his own statements are speculative in attributing his pes planus to in-service marching.  Furthermore, there is no persuasive evidence of record reflecting that superimposed disease or injury to the Veteran's pes planus led to a disability.  

If the Veteran's pes planus is considered a disability, rather than a congenital condition, the Board finds that a preponderance of the evidence is against a grant of service connection.  The fact remains that pes planus is not shown to have had its onset during, or been aggravated by, service.  

The first medical assessment of pes planus of record is from approximately 17 years after service discharge.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Therefore, service connection cannot be established based on a continuity of symptomatology since service, and presumptive service connection for arthritis, a chronic disability, is not warranted.

With respect to the question of nexus, the Board finds that the most probative evidence of record, consisting of the September 2011 VA examination report, weighs against the Veteran's claim.  The September 2011 VA examiner's opinion is based on review of the claims file, interview and examination of the Veteran, and appropriate testing.  The examiner provided a rationale for her opinion that is based on the facts of the Veteran's case and includes specific citation to the Veteran's reported medical history.  For these reasons, the Board finds this examination report to be highly probative to the issue of nexus.

The Board acknowledges that the September 2011 VA examiner noted, but did not expressly discuss, the medical records from the Veteran's entrance into service, and the October 1998 VA examination report.  In addition, the examiner did not make a determination as to whether the Veteran's pes planus is a congenital or an acquired disability.  The Board finds, however, that the VA examiner's opinion addresses the questions that are necessary to decide this claim.  The examiner's express indications that she reviewed the claims file reflect that she did, in fact, take the pertinent medical evidence of record into consideration  when providing the requested opinion.  Furthermore, because the Board finds that the Veteran's claim must be denied regardless of whether his pes planus is considered congenital or acquired, a determination on that matter is unnecessary.  

The Board also acknowledges that the September 2011 examination report does not address a potentially pertinent notation made in the October 1998 VA examination report, that the Veteran "has congenital pes planus deformity, mild which is ... aggravated during the service."  The Board interprets this statement, however, as a mere transcription by the examining physician of the Veteran's own report of his medical history, rather than a medical opinion.  This statement regarding aggravation appears at the beginning of the examination report, along with the Veteran's reported complaints, prior to any physical examination, and does not appear in the diagnosis section.  The Board thus concludes that this statement regarding aggravation does not constitute a medical opinion on the question of diagnosis.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a transcription of a lay history is not transformed into competent evidence merely because the transcriber happens to be a medical professional).  Furthermore, even if it were to be considered competent evidence from a medical professional, the fact that the examiner expressly noted that the Veteran's claims file and medical charts were not available for review, and otherwise provides no basis for a finding of aggravation, significantly diminishes the probative value of this opinion.
  
The Board also has considered the Veteran's assertions of a relationship between his pes planus and service.  As noted above, however, the Veteran, as a layperson, cannot provide a competent medical opinion on a matter such as this, which requires medical expertise. 

Under these circumstances, the Board finds that the Veteran's claim of service connection for bilateral pes planus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Bilateral Knee Disability

The Veteran has also claimed entitlement to service connection for degenerative bone disease of the knees. The Veteran does not contend that he suffered a specific knee injury during service.  Rather, as with the pes planus, he contends his bilateral knee disability is related to wear and tear suffered from all of the marching he had to perform while wearing heavy gear during service.     

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for degenerative bone disease of the knees is not warranted.

Again, the available service treatment records, consisting solely of an examination conducted and a medical history record completed at the time of the Veteran's entrance into service, in September 1979, are negative for complaints regarding, findings of, or treatment for, a knee disability, to include degenerative bone disease.  

Post-service medical records from January 1990, February 1990, and June 1996 list an assessment of arthritis of both knees, but it is unclear whether this assessment is based on x-ray findings or other diagnostic testing.  

The Veteran reported during an October 1998 VA posttraumatic stress disorder (PTSD) examination that he experienced chronic joint pain as a child and that his mother often took him to a hospital to have fluids drained from his knees. 

An October 1998 VA joints examination report reflects that the Veteran had arthritis, non-specific, as a child, involving the knees.  No trauma to the joints was reported.  X-rays of the knees were normal.  The arthritis determination was based on examination of the Veteran, but not on review of his claims file or medical charts.  

A history of childhood joint pain was also noted in an April 2004 VA medical record.  

The September 2011 VA examination report reflects that the claims file was reviewed, the Veteran was interviewed and examined, and x-rays were taken.  In pertinent part, the examiner noted that the Veteran reported having suffered from knee pain with swelling as a child, and he remembered going to the doctor to have his joints aspirated.  It was also noted that the Veteran had synovitis in 1969 and, since then, had had knee pain that was on and off when he was younger and had become constant as he got into his forties.  He reported that he had been getting this pain at rest for the last five years.  Based on the information gathered through the above methods, the examiner opined that no connection could be found between the Veteran's service and his knee condition.  The examiner noted that x-rays revealed very slight chronic degenerative changes in the bilateral knees, with patella spurring, which the examiner opined were consistent with the Veteran's age.  The examiner noted the fact that that the Veteran had synovitis in his younger days in justifying the etiology opinion.  There is no contradictory etiology opinion of record.  

Thus, the only competent opinion to address the question of whether there exists a medical relationship between the bilateral knee disability diagnosed many years after service and service weighs against the claim.  

In this regard, although the Veteran may have had to march long distances carrying heavy equipment in service, the September 2011 VA examiner opined that there was no nexus between the current bilateral knee disability and service, because the Veteran's own reports of his medical history reflect that he experienced symptoms of a knee disability prior to his entry into service, and his current knee disability is consistent with aging.  

The Board finds that the September 2011 medical opinion is probative, and consistent with the evidence record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

As discussed above, the Board acknowledges that the September 2011 VA examiner noted, but did not expressly discuss, the medical records from the Veteran's entrance into service, and the October 1998 VA examination report.  The Board finds, however, that the VA examiner's opinion addresses the questions that are necessary to decide this claim.  The examiner's express indications that she reviewed the claims file reflect that she did, in fact, take the pertinent medical evidence of record into consideration  when providing the requested opinion.  

Thus, the only competent, probative (persuasive) medical opinion evidence pertinent to this claim is adverse to the claim.  Significantly, neither the Veteran nor his representative has presented or identified any existing, contrary medical opinion(s) that, in fact, supports a finding that there exists a medical nexus between in-service activity and a current knee disability.  

Furthermore, to whatever extent assertions of the Veteran and/or his representative are being offered in an attempt to establish a medical nexus between current bilateral knee disability and service, such evidence does not provide a basis for allowance of the claim.  As indicated above, this claim turns on the matter of etiology of the medical disability for which service connection is sought-in particular, whether there exists a medical relationship between service and the aggravation of a pre-existing bilateral knee disability-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on the medical matter upon which this claim turns.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claim for service connection for a disability claimed as degenerative bone disease of the knees must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

C.  Bilateral Ankle Disability

The Veteran has also claimed entitlement to service connection for degenerative bone disease of the ankles, which he also contends is related to wear and tear suffered from all of the marching he had to perform while wearing heavy gear during service.     

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for degenerative bone disease of the ankles is not warranted.

The available service treatment records, consisting solely of an examination conducted and a medical history record completed at the time of the Veteran's entrance into service, in September 1979, are negative for complaints regarding, findings of, or treatment for an ankle disability, to include degenerative bone disease.  Otherwise, the record does not contain evidence of an in-service ankle disability.  

The Veteran underwent a VA examination in September 2011 to determine the nature and etiology of any current ankle disability.  This examination report reflects that the claims file was reviewed, the Veteran was interviewed and examined, and x-rays were taken.  In pertinent part, the examiner noted that the Veteran reported having suffered from ankle joint pain with swelling as a child, and he remembered going to the doctor to have his joints aspirated.  The examiner also noted that an x-ray of the right ankle revealed no evidence of bone or joint abnormality.  An x-ray of the left ankle revealed no acute pathology, and bony density arising from the lateral aspect of the lateral malleolus consistent with an area of old trauma.  This latter left ankle finding does not represent a current left ankle disability.  Thus, the September 2011 VA examiner found no current ankle disability.  

There are no other medical records showing that the Veteran complained of, or sought treatment for, symptoms of an ankle disability.  

The foregoing evidence indicates that the Veteran does not have a current bilateral ankle disability.  In this regard, the Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for degenerative bone disease of the bilateral ankles must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Furthermore, as for any direct assertions by the Veteran and/or his representative that the Veteran has a current, diagnosable bilateral ankle disability, the Board notes that the matter of medical diagnosis is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion regarding the medical matter(i.e., diagnosis of a current ankle disability) upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions as to diagnosis of a current bilateral ankle disability have no probative value.

For all the foregoing reasons, the claim for service connection for degenerative bone disease of the bilateral ankles must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for bilateral pes planus is denied.

Service connection for a disability claimed as degenerative bone disease of the knees is denied.

Service connection for a disability claimed as degenerative bone disease of the ankles is denied.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for a bilateral foot disability, claimed as degenerative bone disease of the feet, is warranted.

In the May 2011 remand, the Board instructed the RO, via the AMC, to schedule the Veteran for a VA examination to obtain a medical etiology opinion regarding, inter alia, the claim for service connection for degenerative bone disease of the feet.  In particular, the VA examiner was asked to identify any current degenerative bone disease of the feet.  The Board directed that x-rays of the Veteran's feet should be obtained and commented on.  The examiner was asked to provide an etiology opinion for all identified disabilities.  In rendering the requested etiology opinion, the examiner was asked to consider and discuss, inter alia, the September 1979 entrance examination (negative for any pre-existing disability of the feet).

On remand, the Veteran underwent VA feet, and knee and lower leg, examinations in September 2011.  Neither examination report renders a diagnosis of a foot disability, other than pes planus.  The feet examination report notes that no degenerative changes were found on x-ray, but the accompanying September 2011 radiology report does not reflect that foot x-rays were actually performed.  

The Board observes that the record contains evidence suggesting the presence of degenerative changes of the feet.  An April 2005 private right foot x-ray report notes a finding of mild degenerative changes of the first metatarsophalangeal joint, while an October 1998 VA feet examination report diagnoses arthritis of the first metatarsophalangeal joint bilaterally, non-specific.  The September 2011 VA examination reports do not discuss this x-ray evidence of degenerative changes, and they do not include radiology reports from any foot x-rays that may have been performed at the time of those examinations.  

The Board notes that degenerative changes could be a manifestation of pes planus, and VA must consider whether such changes may be considered to be due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  

(The Board further notes that, in addition to degenerative changes, the record contains multiple indications of other foot disabilities that may be associated with the Veteran's pes planus.  A May 2010 right foot x-ray report notes an impression of findings consistent with bipartite medial sesamoid bone under first metatarsal head or transverse fracture through a medial sesamoid bone, while a June 2010 record assesses the Veteran as having metatarsalgia.)

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate VA physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for a bilateral foot disability, claimed as degenerative bone disease (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

In particular, the VA examination report should identify any current bilateral foot disability, other than pes planus.  X-rays of the Veteran's feet should be obtained and commented on, and x-ray reports should be included in the examination report.  The examiner should provide an etiology opinion for all identified disabilities.  In rendering the requested etiology opinion, the examiner should consider and discuss the Veteran's reported medical history and the indications of degenerative changes  in the feet that were noted in October 1998 and April 2005 x-ray reports.

Prior to arranging for the Veteran to undergo examination, any outstanding VA medical records, to include any existing September 2011 radiology report of bilateral foot x-rays, should be obtained.  The claims file contains VA medical records from the Bronx, New York VA Medical Center (VAMC) through October 2011, and from the VA Hudson Valley Healthcare System through June 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Bronx VAMC and the VA Hudson Valley Healthcare System any outstanding records of treatment for a bilateral foot disability (including any x-ray reports), following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding records of treatment for a bilateral foot disability from the Bronx VAMC (since October 2011) and from the VA Hudson Valley Healthcare System (since June 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (to include x-rays of the feet), with all results made available to the examining physician prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should clearly identify all current disabilities of the feet, other than pes planus.  Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset during, or is medically related to, service.  

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current foot disability is due to aggravation of the Veteran's pes planus by superimposed disease or injury that occurred during his military service.

In rendering the requested opinions, the physician should specifically consider the findings of degenerative changes of the first metatarsophalangeal joint that appear in the October 1998 VA examination report and the April 2005 private medical record.  The examiner should also discuss the assessment of metatarsalgia that appears in a June 2010 VA medical record, and the May 2010 x-ray findings that were noted to be consistent with bipartite medial sesamoid bone under first metatarsal head or transverse fracture through a medial sesamoid bone.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).








	(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


